JIM MONON, ATTY, Fay AD39790404 Aor Soeo-ci Olen POND

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
) No. 2:19-CR-196
v. ) JUDGE GREER
)
CALEB SCOTT VILLAR )
PLEA AGREEMENT

 

The United States of America, by the United States Attorney for the Eastern District of
' Tennessee, and the defendant, Caleb Scott Villar, and the defendant’s attorney, Donna M. Bolton,
have agreed upon the following:

1. The defendant will plead guilty to the following count(s) in the indictment:

a) Count One, that is, conspiracy to distribute fifty grams or more of
methamphetamine, its salts, its isomers, and salts of its isomers, in violation of 21 U.S.C. §§ 846,
841(a)(1) and 841(b)(1)(A).

The punishment for this offense is as follows: A minimum mandatory 10 years up to life
imprisonment, a fine of up to $10,000,000.00, a minimum of five years up to life on supervised
release, and a $100.00 mandatory assessment fee.

2. In consideration of the defendant’s guilty plea(s), the United States agrees to move
the Court at the time of sentencing to dismiss the remaining count(s) against the defendant in this
indictment.

3. ‘The defendant has read the indictment, discussed the charges and possible defenses
with defense counsel, and understands the crime(s) charged.

4. In support of the defendant’s guilty plea, the defendant agrees and stipulates to the

following facts, which satisfy the offense elements. These are the facts submitted for purposes of

Case 2:19-cr-00196-JRG-CRW Document 282 Filed 04/29/20 Pagelof9 PagelD#: 751 ™~.

 
JIN LONON, SITY, Fans AQ357 S04 for Se toee-vt-Ddon POON

the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fait and appropriate sentence in this case.

The defendant was a member of a drug trafficking organization led by co-defendant Joshua
Davis during the time frame set forth in the indictment.

On October 4, 2017, Kingsport Police Officers encountered Defendant and co-defendant
Jason Bingham at the Travel Inn Motel in Kingsport, after receiving complaints of drug activity at
the motel. Defendant was arrested at the scene on an outstanding Sullivan County warrant.

On October 15, 2017, Kingsport Police Officers encountered and arrested Defendant after he
was found in a stolen Honda Accord. Officers located .44 grams of methamphetamine in
Defendant’s pocket.

On April 21, 2018, Kingsport Police Officers encountered Defendant and Robert Villars
during a traffic stop. Robert Villaygave consent for Officers to search the vehicle. Officers located
various drug paraphernalia and .88 grams of methamphetamine in the car. Both were arrested.

On November 21, 2018, agents interviewed Kirstin Mulkey at the Kingsport Police
Department. Mulkey stated that Defendant purchased methamphetamine from co-defendant Victor
Ray in quantities ranging from an “8 ball” (1/8 ounce) to % pound.

On January 2, 2019, agents interviewed a confidential source (CS) at the Kingsport Police
Department. CS stated that he purchased an ounce of methamphetamine for $675.00 from
Defendant three to four weeks prior to his arrest. CS stated that he had been purchasing
methamphetamine from Defendant for the past six months. CS stated that his most recent purchase

from Defendant was on either December 31, 2018 or January 1, 2019, when he purchased % ounce

of methamphetamine.

Case 2:19-cr-00196-JRG-CRW Document 282 Filed 04/29/20 Page 2o0f9 PagelD#: 752

 
JIH LONON, ATTY, = Fey4239790d¢ Aor 24 2020 U1‘ D4pn HUUA/UTS

On February 8, 2019, agents interviewed Marcus Wilson in the presence of his attorney.
Wilson said that he observed Defendant with % pound of methamphetamine approximately a year
prior to the interview. Wilson said Defendant always had at least an ounce of methamphetamine in
his possession. Wilson purchased methamphetamine on approximately ten different occasions from

Defendant, usually between a gram to “8 ball” (1/8 ounce) quantities. Defendant would charge $70

for a gram of methamphetamine.

On February 26, 2019, agents interviewed co-defendant Harvey Napier at the Duffield
Southwest Regional Jail in Virginia. Napier stated that Defendant bought methamphetamine from
co-defendant Joshua Davis in the past. Napier has seen Defendant make lots of deals selling
methamphetamine, but never saw him with a lot of methamphetamine at one time. Napier further
stated Defendant used to hang out with Brittany Sage.

On March 1, 2019, agents interviewed co-defendant Mark Adam Burke at the Scott County
Courthouse. Burke stated that Defendant was supplied methamphetamine by T travis Reed.

On March 15, 2019, agents interviewed a CS at the Sullivan County Jail. CS stated that
Defendant was selling methamphetamine. CS said he purchased two or three ounces of
methamphetamine, a couple of times, from Defendant at Caleb Daugherty's house. CS said he met
Daugherty through Defendant.

On Aptil 3, 2019, Carter County Deputies arrested Defendant for Sullivan County warrants.
Multiple firearms were present, including a Smith and Wesson revolver from which the serial
number had been removed, a quantity of methamphetamine, and approximately 100 clear plastic
baggies. A detective interviewed Defendant following his arrest. Defendant stated that he was
supplied methamphetamine by Travis Reed and admitted to filing serial numbers off a Smith and

Wesson revolver because he believed it to be stolen. Defendant indicated that he had been involved

Case 2:19-cr-00196-JRG-CRW Document 282 Filed 04/29/20 Page 30f9 PagelD#: 753

 
JIM LONON, ATTY, Fax: AXXXXXXXX for 29 2000 O1:0don PODS

with Reed since approximately November 2018, and that he would typically purchase a quarter
pound of methamphetamine from Reed at a time. Defendant stated that shortly after Christmas
2018, he helped Reed sell approximately two kilograms of methamphetamine in a day.

The defendanit admits that he conspired with at least one other person to distribute
-sthamnbetamine as charged in the indictment, and that he is responsible for the distribution of at
least 50 grams but less than 150 grams of methamphetamine (actual).

5. The defendant is pleading guilty because the defendant is in fact guilty.

The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:

a) the right to plead not guilty;

b) the right to a speedy and public trial by jury;

c) the right to assistance of counsel at trial;

a} the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;

e) the right to confront and cross-examino witnesses against the defendant;

f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

9) the right not to testify and to have that choice not used against the defendant.

6. The parties agree that the appropriate disposition of this case would be the following
as to each count:

a} The Court may impose any lawful term(s) of imprisonment, any lawful
fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s);

b) The Court will impose special assessment fees as required by law; and

Case 2:19-cr-00196-JRG-CRW Document 282 Filed 04/29/20 Page 4o0f9 PagelD#: 754

 
JIH LONON, ATTY, = Fas Z34/S0dd0 Aor 29 2020 UI: Uopm PUUb/UIS

c) The Court may order forfeiture as applicable and restitution as appropriate.
No promises have been made by any representative of the United States to the defendant as to what
the sentence will he in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s). The defendant understands that the sentence in this case will be determined by the
Court after it receives the presentence investigation report from the United States Probation Office
and any information presented by the parties. The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Contencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

7. Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E).1(a) of the
Sentencing Guidelines. Further, ifthe defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E.1.1(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
4ofiercle nts offensafs), including violations of conditions of release or the commission of any
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant
not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing

Guidelines.

Case 2:19-cr-00196-JRG-CRW Document 282 Filed 04/29/20 Page 5of9 PagelD#: 755
JIM LONON, ATTY, Fens AD3S 790401 fot Drool POUT/OYS

& The defendant agrees to pay the special assessment in this case prior to sentencing.

9. Financial Obligations. The defendant agrees to pay all fines and restitution imposed
by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the
authority to establish payment schedules to ensure payment of the fine and/or restitution. The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
‘ne Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate. The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant's counsel.
Tn order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the
MOV ide se ‘corms and conditions:

a) If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.
The defendant promises that such financial statement and disclosures will be complete, accurate,

and truthful.

Case 2:19-cr-00196-JRG-CRW Document 282 Filed 04/29/20 Page 6of9 PagelD #: 756

 
SIM LONON, ATTY, = FaysAY39 790404 for oven = POOGYOTS

b) The defendant expressly authorizes the U.S. Atiorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant.

14 The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the
following:

a) The defendant will not file a direct appeal of the defendant’s conviction(s) or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
‘4.2 sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially
concurrent to any other sentence.

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial

misconduct and (ii) ineffective assistance of counsel.

Case 2:19-cr-00196-JRG-CRW Document 282 Filed 04/29/20 Page 7 of9 PagelD#: 757

 
JIM-LONON, ATTY, = Fax: 4239790401 For 29 2020 Di-Qopn = POUY/OT3

c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,
ww S0, Boho F32a.

11. This plea agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry ofa guilty plea. Ifthe United States violates the terms of this
plea agreement, the defendant will have the right to withdraw from this agreement. If the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any
court order or any local, state or federal Jaw pending the resolution of this case), then the United
States will have the right to void any or all parts of the agreement and may also enforce whatever
oats eT tue agteumentt it chooses. In addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue. The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution. The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s
guilty plea(s) in this case.

12. The United States will file a supplement in this case, as required in every case by the
ocal ihules ofthe United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms. If additional terms ate included in the supplement,

they are hereby fully incorporated herein.

Case 2:19-cr-00196-JRG-CRW Document 282 Filed 04/29/20 Page 8o0f9 PagelD#: 758

 
JIM LONON, ATTY. Fay: 439790dAt Por 29 Qoow-viDOon = POY /ONS

13. This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced
charge(s), and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other
promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

4. 2%4- 2020

Date

 

 

Y 2 FDO

 

   

 

Date CALEB SC VILLAR
Defendant

LA)

Date DONNA M. BOLTON

Attorney for the Defendant

Case 2:19-cr-00196-JRG-CRW Document 282 Filed 04/29/20 Page 9of9 PagelD#: 759
